Citation Nr: 0501669	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-27 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for pulmonary 
tuberculosis.

3.  Entitlement to service connection for a hernia.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had recognized guerilla service from January 9, 
1945, to September 26, 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA)  Regional Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Bronchial asthma was not present during service, and any 
current bronchial asthma is not attributable to any event or 
injury during service.   

3.  Pulmonary tuberculosis was not present during service or 
manifested within three years after service, and any current 
pulmonary tuberculosis is not attributable to any event or 
injury during service.

4.  A hernia was not present during service, and any current 
hernia is not attributable to any event or injury during 
service.   


CONCLUSIONS OF LAW

1.  Bronchial asthma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  Pulmonary tuberculosis was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.370, 
3.371, 3.374 (2003).

3.  A hernia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOC included summaries of the evidence which had 
been obtained and considered.  The SOC also included the 
requirements which must be met to establish service 
connection.  The communications, such as letters from the RO 
dated in February and October 2003 provided the veteran with 
a specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the February 2003 letter was sent to the veteran 
prior to the adjudication of his claim.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has declined a hearing.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains his available service 
medical records and his post service medical treatment 
records.  The Board does not know of any additional relevant 
evidence which has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Bronchial Asthma.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for bronchial asthma because he began to suffer 
from the disorder during service.  

The veteran's only service medical record does not contain 
any references to bronchial asthma.  The report of a medical 
examination conducted in May 1946 for the purpose of 
discharge shows that physical examination demonstrated that 
his lungs were normal.  In addition, it was noted that no 
significant diseases, injuries or wounds were found.  

There is also no medical evidence of bronchiectasis from 
within a year after separation from service.  The earliest 
medical record reflecting the presence of asthma is from many 
years after separation from service.  None of the current 
treatment records contain any medical opinion linking any 
current bronchial asthma with service.  

The veteran expressed his opinion that his disabilities are 
related to service.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
veteran's belief does not provide support for a conclusion 
that his current asthma is related to service.  

The Board notes that the veteran submitted an affidavit dated 
in December 2002 from three persons including a doctor.  The 
affidavit is to the effect that the veteran incurred asthma 
during active duty from 1943 to 1944.  Significantly, 
however, that is not a period of verified service.  
Therefore, the affidavit provides no basis for granting 
service connection.

For the foregoing reasons, the Board finds that bronchial 
asthma was not present during service, and any current 
bronchial asthma is not attributable to any event or injury 
during service.  Accordingly, the Board concludes that 
bronchial asthma was not incurred in or aggravated by 
service.  

II.  Entitlement To Service Connection For Tuberculosis

If pulmonary tuberculosis is manifest within three years of 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Presumptive service connection for tuberculous disease; 
wartime and service on or after January 1, 1947.
    (a) Pulmonary tuberculosis. (1) Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
Sec. 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity. (2) A 
notation of inactive tuberculosis of the reinfection type at 
induction or enlistment definitely prevents the grant of 
service connection under Sec. 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period.    
    (b) Pleurisy with effusion without obvious cause.  
Pleurisy with effusion with evidence of diagnostic studies 
ruling out obvious nontuberculous causes will qualify as 
active tuberculosis.  The requirements for presumptive 
service connection will be the same as those for tuberculous 
pleurisy.
    (c) Tuberculous pleurisy and endobronchial tuberculosis.  
Tuberculous pleurisy and endobronchial tuberculosis fall 
within the category of pulmonary tuberculosis for the purpose 
of service connection on a presumptive basis.  Either will be 
held incurred in service when initially manifested within 36 
months after the veteran's separation from service as 
determined under Sec. 3.307(a)(2).
    (d) Miliary tuberculosis.  Service connection for miliary 
tuberculosis involving the lungs is to be determined in the 
same manner as for other active pulmonary tuberculosis.  
38 C.F.R. § 3.371.

Effect of diagnosis of active tuberculosis.
    (a) Service diagnosis.  Service department diagnosis of 
active pulmonary tuberculosis will be accepted unless a board 
of medical examiners, Clinic Director or Chief, Outpatient 
Service certifies, after considering all the evidence, 
including the favoring or opposing tuberculosis and activity, 
that such diagnosis was incorrect.  Doubtful cases may be 
referred to the Chief Medical Director in Central Office.
    (b) Department of Veterans Affairs diagnosis. Diagnosis 
of active pulmonary tuberculosis by the medical authorities 
of the Department of Veterans Affairs as the result of 
examination, observation, or treatment will be accepted for 
rating purposes.  Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office.
    (c) Private physician's diagnosis.  Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374.

As noted above, the veteran had recognized guerilla service 
from January 9, 1945, to September 26, 1945.  The veteran's 
service separation examination does not contain any 
references to pulmonary tuberculosis and evaluation of his 
lungs was normal.  Thus, the service medical record weighs 
against the claim.  

There is no record of tuberculosis within the three year 
presumptive period.  The veteran has presented a private 
record from the Hospital NG Maynila which indicates that he 
was treated for tuberculosis in June and July 1951.  This 
would have been over five years after separation from 
service.  None of the treatment records contain any 
indication that the veteran's tuberculosis is related to 
service.

For the foregoing reasons, the Board finds that pulmonary 
tuberculosis was not present during service, and was not 
manifested within three years after service.  Accordingly, 
the Board concludes that pulmonary tuberculosis was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.

III.  Entitlement To Service Connection For A Hernia.

The veteran's service separation examination does not contain 
any references to a hernia.  On the contrary, is was 
specifically noted that there was no hernia.  

The earliest medical record reflecting the presence of a 
hernia is dated in May 1998 and does not contain any 
indication that the hernia is related to service.

The Board finds that a hernia was not present during service, 
and any current hernia is not attributable to any event or 
injury during service.   Accordingly, the Board concludes 
that a hernia was not incurred in or aggravated by service.  




ORDER

1.  Service connection for bronchial asthma is denied.

2.  Service connection for pulmonary tuberculosis is denied.

3.  Service connection for a hernia is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


